Citation Nr: 1432914	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-27 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to more than 21 months of Department of Veterans Affairs (VA) educational assistance benefits under the Post 9-11 GI Bill (Chapter 33).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Service-member and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink

INTRODUCTION

The appellant served on active duty from June 1988 to the present time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant has received 27 months of education benefits under Chapter 32 (Veterans' Educational Assistance Benefits) (VEAP).

2. The maximum amount of educational benefits by law that the appellant may receive is 48 months.

3. The appellant has 21 months of available education benefits under the provisions of Post 9-11 GI Bill, Chapter 33, of Title 38, United States Code.

4.  The VA erroneously issued a Certificate of Eligibility in June 2009 certifying that the appellant was entitled to 36 months of educational benefits under the Post 9-11 GI Bill. 

5.  The Veteran relied upon this erroneous Certificate of Eligibility to his detriment. 

6.  The Board has no authority to provide an equitable remedy to the VA's error in this case.  



CONCLUSIONS OF LAW

1.  The requirements for payment of additional educational benefits beyond 21 months of currently available education benefits under 38 U.S.C.A. Chapter 33 Post-9/11 GI Bill have not been met.  38 U.S.C.A. § 3301 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.4022, 21.9500-21.9770 (2013).

2.  The Board does not have jurisdiction to determine whether a claimant should receive equitable relief.  38 U.S.C.A. §§ 503, 7105 (West 2002); 38 C.F.R. §§ 2.7, 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Whereas here, because the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); citing Livesay v. Principi, 15 Vet. App. 165 (2001).

History

The appellant applied for a Certificate of Eligibility from the Muskogee VA Regional Office for Post 9/11 GI Bill educational benefits.  In June 2009, the Muskogee office issued the certificate of entitlement to 36 months of benefits.  

Subsequently, after relying on this information to choose a college that was financially viable for the appellant's daughter, the appellant received a June 2011 certificate of eligibility that "reevaluated" his distribution request and allowed for only 21 months of benefits.  The Veteran's daughter had spent two years selecting the chosen school, had already rejected other schools, and was already to the point of having received a dorm room and attended events for her chosen course of study at the school.  The appellant asserts that it was too late to choose a different school and that he relied on the certificate of eligibility from the VA in allowing his daughter to choose this college.  He also asserts that she had to be accepted into her specific program and that her program is not one that can be easily transferred to a less expensive school.  He is appealing the June 2011 certificate of eligibility, seeking equitable relief.

The Board notes that the appellant has testified that he spoke with VA-employed educational counselors and informed them of his VEAP benefits.  Both he and his wife assert that the counselors informed him that VEAP benefits did not count against the Post 9/11 GI Bill educational benefits.  

Eligibility

There are two education benefit programs involved in consideration of this appeal. There is the Post-Vietnam Era Veterans' Educational Assitance Program (VEAP), codified in Chapter 32 of Title 38 US Code, and the Post 9/11 GI Bill, codified in Chapter 33 of Title 38 US Code.

Chapter 32 of Title 38, US Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3201-3243.  A threshold requirement for Chapter 32 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 32 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after January 1, 1977, and before July 1, 1985, but not be eligible under Chapter 34 of Title 38, US Code, and must have served on at least 181 days of active duty or have been discharged from active duty for a service-connected disability.  The individual must enroll in the educational benefits program during the period of active duty and participate for at least 12 consecutive months.  A person electing to participate in the program shall agree to have a monthly deduction made from his or her military pay.  See 38 U.S.C.A. §§3221(a), 3222(a) (Wes 2002); 38 C.F.R. §§21.5040(a), 20.5052(a) (2013).

Chapter 33 of Title 38, US Code, sets forth provisions to allow for education assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3301 - 3324 (West 2002 & Supp. 2012).  A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits under 38 U.S.C.A. Chapter 33.  38 C.F.R. § 21.9520 (2013).

38 U.S.C.A. § 3695 (Limitation on period of assistance under two or more programs), section (a) (West 2002 & Supp. 2012), provides as follows:

(a) The aggregate period for which any person may receive assistance under two or more the provisions of law listed below may not exceed 48 months (or the part-time equivalent thereof):

(1) Parts VII or VIII, Veterans Regulation number 1(a), as amended. 

(2) Title II of the Veterans' Readjustment Assistance Act of 1952. 

(3) The War Orphans' Educational Assistance Act of 1956. 

(4) Chapters 30, 32, 33, 34, 35, and 36. 

(5) Chapter 107, 1606, 1607, and 1611 of Title 10. 

(6) Section 903 of the Department of Defense Authorization Act, 1981 (Public Law 96-342, 10 U.S.C. 2141 note). 

(7) The Hostage Relief Act of 1980 (Public Law 96-449, 5 U.S.C. 5561 note). 
(8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986 (Public Law 99-399).

Thus, under 38 U.S.C.A. § 3695(a)(4), a veteran may not receive more than 48 months of education benefits combined under Chapters 32 and 33 of U.S.C.  Title 38, and Chapter 1607 of Title 10.

In this instance, the record shows that the appellant received 27 months of VEAP benefits (Chapter 32).  The appellant has not contended that he did not receive VEAP benefits for the months noted.  As noted above, 38 U.S.C.A. Section 3695(a)(4) (West 2002) is very specific and dictates that a veteran may only receive 48 months of educational benefits.  This means that if the appellant would like to use educational benefits under the Post 9-11 GI Bill (Chapter 33), he only has 21 months left of entitlement.

Although the Board is sympathetic to the Veteran and his situation, the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  VA (including the Board) is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002).  The legal criteria governing the payment of educational assistance benefits are clear and specific, and the Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question.  Congress did not enact any exceptions to the legal provisions noted above that would permit a grant of the requested benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012) regarding the benefit of the doubt are not for application.

Governing law and regulation provides that if the Secretary of VA determines that any Veteran has suffered loss as a consequence of reliance upon a determination by VA of eligibility or entitlement to benefits, without knowledge that it was erroneously made, the Secretary is authorized to provide such relief as the Secretary determines equitable, including the payment of moneys to any person equitably entitled thereto.  The authority to grant such equitable relief has not been delegated, however, and is reserved to the Secretary.  38 U.S.C.A. § 503(b); 38 C.F.R. § 2.7(b).  Neither the Board nor the United States Court of Appeals for Veterans Claims (Court) can provide equitable relief.  Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)).

Accordingly, the Board concludes that the greatest amount of Chapter 33 (post-September 11, 2001, VA education benefits) full-time education benefits to which the appellant may be entitled thereto is 48 months less the 27 months already used by the appellant under Chapter 32.  This equals a period of 21 months of full-time education benefits.  As a result, the claim for a period of Chapter 33 full-time education benefits of greater than 21 months is not warranted under the law.  The appellant's claim is denied.


ORDER

Entitlement to more than 21 months of Department of Veterans Affairs (VA) educational assistance benefits under the Post 9-11 GI Bill (Chapter 33) is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


